Alimony is a matter of decree of court, not of contract.Eddy v. Eddy, 264 Mich. 328. A stipulation of parties does not modify a decree. The stipulation at bar was not incorporated into a modified decree by the court and, therefore, amounted to no more than an agreement, or a receipt or forgiveness of the alimony due in excess of $400. The $400 was owing, not as a debt by private agreement but by force of the decree, and remained enforceable under it by contempt proceedings.
Judgment affirmed, with costs. *Page 121 
NORTH, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred with FEAD, J.